



COURT OF APPEAL FOR ONTARIO

CITATION: Piscopo (Re), 2014 ONCA 19

DATE: 20140110

DOCKET: C56921

Doherty, Feldman and MacPherson JJ.A.

IN THE MATTER OF: Luigi Piscopo

AN APPEAL UNDER PART XX.1 OF THE
CODE

Joseph Di Luca,
Amicus Curiae

James Thomson, for the respondent, the Centre for
    Addiction and Mental Health

Dena Bonnet, for the respondent, the Attorney General of
    Ontario

Heard and released orally: December 13, 2013

On appeal from the disposition of the Ontario Review
    Board dated April 30, 2013.

ENDORSEMENT

[1]

The appellant was found not guilty by reason of insanity of second
    degree murder of his wife in 1986.

[2]

At his latest Ontario Review Board (ORB) hearing, for reasons
    dated April 30, 2013
, the appellants detention was
    continued in the General Forensic Unit of the Centre for Addiction and Mental
    Health (CAMH) in Toronto. The disposition stipulated that the hospital may
    permit him to live in the community, continuing a condition of the previous
    disposition.

[3]

The appellant currently lives in the
    community where he has been cared for by the same Assertive Community Treatment
    (ACT) team for the last ten years. He visits the team to receive his medication
    on weekdays and they come to his residence on weekends to ensure that he does
    take the medication. He requires the medication to prevent lapsing into a
    psychotic state where he could become delusional and homicidal.

[4]

The only witness at the hearing was his
    treating psychiatrist, Dr. Duff.  She testified that the appellant remains a
    significant threat to the safety of the public. She also gave the opinion that
    a conditional discharge was not an appropriate disposition: unlike a custody
    order, it would not allow for the appellant to be apprehended quickly and
    returned to hospital in the event that he were to go off his medication. Under
    a conditional discharge, there would likely be a delay or police intervention
    as the appellant could only be returned to hospital under the
Criminal
    Code
, R.S.C. 1985, c. C. 46 (for breach of
    condition) or under the
Mental Health Act
, R.S.O. 1990, c. M. 7 (if he became a danger to himself or
    others).

[5]

The Board accepted Dr. Duffs evidence
    and concluded:

Having heard the evidence and
    considered the exhibit and the submissions of the parties, the panel
    unanimously concludes that the accused remains a significant threat to the
    safety of the public.  He suffers from a major mental illness, remains
    delusional even when medicated, and has no insight into his illness, the
    continued need for anti-psychotic medication, the seriousness of the index
    offence, and other risks he poses to public safety if not medication
    compliant.  He reluctantly complies with the requirement that he take his
    medication, decompensates rapidly when unmedicated, and is quick to become
    angry if frustrated.  The panel adopts the rationale for the conclusion of
    significant threat to public safety cited above in the hospital report and the
    evidence of Dr. Duff.

The panel does not find the
    suggestion of a discharge on conditions to be realistic at the present time. 
    Mr. Piscopo is incapable to consent to treatment and has stated that he would
    discontinue medication if not compelled to take it.  Further, the panel is persuaded
    that the hospital continues to need the ability to admit Mr. Piscopo into the
    hospital quickly as a result of his rapid rate of decompensation when
    unmedicated or partially medicated, to control his housing, and to ensure that
    the administration of his anti-psychotic medication is supervised by medical
    professionals.  The evidence establishes that a discharge on conditions would
    be insufficient to maintain the level of supervision required, to ensure his
    quick re-admission to hospital, and to determine appropriate accommodation. 
    Accordingly, having considered the factors set out in s. 672.54 of the
Criminal
    Code
, the panel unanimously concludes that
    continuation of the present detention order in all respects remains appropriate
    as the least onerous and least restrictive disposition in the present
    circumstances.

[6]

Mr. DiLuca, acting as
Amicus
before this court,

argues that the appropriate disposition here was a
    conditional discharge. He submits that the Board erred in its conclusion that
    the detention order is the least onerous and least restrictive order and
    necessary to maintain sufficient control of the appellant. His overall
    submission is that the Board could have crafted conditions in a conditional
    order that effectively mirrored the conditions of the detention order.

[7]

We do not agree. Dr. Duff made it clear that if the appellant were to
    stop taking his medication and decompensate, the methods for apprehending him
    under the
Criminal Code
or under the
Mental Health Act
are
    not sufficient to get him back to the hospital quickly enough to address his
    condition.

[8]

In our view, the Board made no error in its conclusion that a detention
    order was the least onerous and least restrictive order that could be made for
    the appellant at this time.

[9]

The appeal is therefore dismissed.

Doherty J.A.

K. Feldman J.A.

J.C. MacPherson J.A.


